Citation Nr: 0903073	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 10, 
2002 for the award of service connection for schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  On January 9, 1987, the veteran filed an initial claim 
for service connection for a nervous condition, and in a 
March 1987 rating decision, the RO denied the claim.  The 
veteran was notified of such decision by a letter dated in 
April 1987, but did not file a timely appeal, and the March 
1987 rating decision became final.

2.  On September 10, 2002, the veteran filed a request to 
reopen his previously denied claim for service connection for 
a nervous condition.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 
2002 for the award 
of service connection for schizoaffective disorder have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.151, 3.400(r) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the veteran's claim for an earlier effective 
date for schizoaffective disorder arises from the initial 
grant of service connection for that disability.  
Preadjudicatory VCAA notice was provided in September 2002 
and January 2004 letters, which advised the veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.

In Dingess the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that there is no error in the duty 
to assist.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service VA 
treatment records and examination reports, private treatment 
records, and hearing testimony.

Additionally, the issue under appeal is entitlement to an 
effective date prior to September 2002 for service connection 
for schizoaffective disorder.  The veteran does not contend 
that he filed any claims other than the original claim in 
1987 and the reopened claim in 2002.  The United States Court 
of Appeals for Veterans Claims (Court) has held that failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  

Moreover, the veteran was an active participant in the claims 
process by providing written argument and testifying at a 
hearing.  His substantive appeal reflected actual knowledge 
of the requirements to establish an effective date, as he 
indicated he was seeking an earlier date based on the date 
entitlement arose, not the date of claim.  He further 
indicated that reasonable doubt should be applied to his 
claim.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On January 9, 1987, the veteran filed an initial claim for 
service connection for a nervous condition, and in a March 
1987 rating decision, the RO denied the claim.  The veteran 
was notified of such decision by letter in April 1987.  The 
notice included appellate rights and advised the veteran he 
had one year to appeal.  The veteran did not file a timely 
appeal, and therefore the March 1987 rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); see also 38 
C.F.R. §§ 20.302; 20.1103 (2008).  

On September 10, 2002, the veteran filed a request to reopen 
his previously denied claim.  In a January 2003 rating 
decision, the RO reopened the claim, and denied service 
connection for bipolar disorder, manic with psychosis.  The 
veteran filed a timely appeal.  Thereafter, in a July 2004 
rating decision, the RO granted service connection for 
schizoaffective disorder, effective September 10, 2002, the 
date of receipt of the reopened claim.

The veteran now contends that the effective date for the 
grant of service connection for schizoaffective disorder 
should be the day following his discharge from service as the 
date entitlement arose, or based on the date of the initial 
claim for service connection was received.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation states that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(r) (2008).

In the current case, the date of receipt of the reopened 
claim is September 10, 2002.  There is no correspondence in 
the record received between the April 1987 denial letter and 
the September 2002 claim.  Therefore, according to 38 
U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400(r) 
(2008), September 10, 2002 is the appropriate effective date 
for the grant of service connection for schizoaffective 
disorder.

The veteran has argued that because his entitlement arose in 
service, he should receive an effective date of the day 
following service.  While he did file his original claim 
within a year of his discharge from service, that claim was 
denied in March 1987 and the denial became final.  Thus, he 
is not entitled to an effective date based on his original 
claim. 

The veteran also argues he was never notified by mail of the 
March 1987 rating decision.   However, the record shows that 
the April 1987 letter was addressed to the veteran's address 
of record as shown on his original application.  This letter 
was not returned as undeliverable.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (holding "that the law requires 
only that VA mail notice and then presume the regularity of 
the administrative process 'in the absence of clear evidence 
to the contrary'").  In fact, the record shows that the 
veteran lived at that same address until he submitted notice 
of an address change in April 2008.  As the April 1987 notice 
letter was mailed to his correct address and was not returned 
as undeliverable, the veteran's bare statement of nonreceipt 
is not sufficient to rebut the presumption of regularity.  
Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) 
(appellant's statement of nonreceipt, without more, is not 
clear evidence that can be used to rebut the presumption of 
regularity).

Given the above, the law provides that the earliest effective 
date that may be assigned for the grant of service connection 
for the veteran's schizoaffective disorder is the date of 
receipt of the reopened claim on September 10, 2002.  
See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 
3.400(r) (2008).  Consequently, an effective date earlier 
than September 10, 2002 is not warranted on any legal basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than September 10, 
2002 for the award of service connection for schizoaffective 
disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


